Citation Nr: 0832048	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  96-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for acute dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, prior to August 17, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958 and from February 1959 to August 1968.  He also 
had a period of active duty for training in March and April 
1987.

In August 1995, the Board of Veterans' Appeals (Board) 
granted service connection for a heart disorder.  In 
September 1995, the RO implemented the Board's decision.  In 
so doing, the RO assigned a 30 percent rating for acute 
dissection of the ascending aorta with aortic valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, effective from December 6, 1988.  
Later, in March 1996, the RO denied a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).

The veteran perfected an appeal to the Board, challenging 
both the adequacy of the 30 percent rating and the 
determination as to TDIU.  In June 1997, the Board remanded 
the case for additional development.  In May 1998, based on 
the receipt of additional evidence, the RO increased the 
evaluation for the veteran's heart disorder to 60 percent, 
effective from November 6, 1995.  The RO also granted TDIU 
effective from the same date.  The case was returned to the 
Board in February 1999.

In April 1999, the Board remanded the case for additional 
development.  While the case was in remand status, the 
veteran perfected an appeal with respect to the effective 
dates assigned for the 60 percent rating and TDIU.  In April 
2000, the Board denied a rating in excess of 60 percent for 
the service-connected heart disorder.  The Board also denied 
earlier effective dates for the 60 percent rating and TDIU.

The veteran appealed the Board's April 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the parties to the appeal filed a joint 
motion asking the Court to vacate and remand that portion of 
the Board's decision that had denied a rating in excess of 60 
percent for the veteran's heart disorder and an earlier 
effective date for the 60 percent evaluation.  (The parties 
agreed that the other issue decided by the Board-pertaining 
to an earlier effective date for TDIU-should be dismissed.)  
The Court granted the motion later that same month.

In August 2001, the Board determined that the rating period 
on appeal commenced on December 6, 1988 and remained open.  
Accordingly, it recharacterized the issues on appeal as 
entitlement to (1) an initial evaluation in excess of 30 
percent for acute dissection of the ascending aorta with 
valvular insufficiency, status post aortic valve replacement 
and coronary artery bypass, prior to November 6, 1995, and 
(2) an initial evaluation in excess of 60 percent for acute 
dissection of the ascending aorta with valvular 
insufficiency, status post aortic valve replacement and 
coronary artery bypass, from November 6, 1995.  The Board 
denied both issues on the merits.

The veteran appealed the Board's August 2001 decision to the 
Court.  In December 2002, the parties to the appeal filed a 
joint motion asking the Court to vacate and remand that 
portion of the Board's decision that had denied higher 
initial evaluations for the veteran's service-connected heart 
disorder.  The Court granted the motion later that same 
month.

In July 2003, the Board remanded the case for additional 
development.  The RO confirmed the prior evaluations, and 
returned the case to the Board in August 2004.  In November 
2004, the Board granted a 100 percent evaluation for the 
veteran's service-connected disorder, effective from August 
17, 1999, but denied ratings in excess of 30 and 60 percent, 
respectively, for the earlier periods at issue.

The veteran appealed the Board's November 2004 decision to 
the Court.  In a memorandum decision dated in January 2007, 
the Court vacated and remanded that portion of the Board's 
decision that had denied a rating in excess of 30 percent for 
the veteran's service-connected disorder prior to November 6, 
1995, and in excess of 60 percent from November 6, 1995 to 
August 17, 1999.

In September 2007, the Board remanded the case for additional 
development.  In April 2008, while the case was in remand 
status, the RO, in pertinent part, increased the rating for 
the veteran's service-connected disorder to 60 percent for 
the period prior to November 6, 1995.  The former evaluation 
was otherwise confirmed.  The case is now presented for the 
Board's further consideration.


FINDINGS OF FACT

1.  In November 1987, the veteran underwent aortic valve 
replacement and coronary artery grafting for acute dissection 
of the ascending aorta; his original claim for service 
connection was received on December 6, 1988.

2.  The veteran's disability is not shown to have been 
manifested by findings of congestive heart failure, coronary 
occlusion or thrombosis, substantiated angina, circulatory 
shock, left ventricular dysfunction with an ejection fraction 
less than 30 percent, or symptoms of dyspnea, angina, 
fatigue, dizziness, or syncope at a workload of 3 METs 
(metabolic equivalents) or less prior to August 17, 1999; his 
symptoms and physiology were more closely analogous to 
inactive (rather than active) rheumatic heart disease, and he 
was capable of performing light manual labor.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 60 percent for acute dissection of the ascending 
aorta with valvular insufficiency, status post aortic valve 
replacement and coronary artery bypass, prior to August 17, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 
5104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103, 4.1, 
4.7, 4.104 (Diagnostic Codes 7016, 7017) (2007); 38 C.F.R. 
§ 4.104 (Diagnostic Codes 7000, 7005, 7016, 7017) (1997); 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Additional Evidence

The RO last furnished the veteran a supplemental statement of 
the case (SSOC) relative to the issue here on appeal in April 
2008.  Thereafter, additional medical evidence was added to 
the claims file; specifically, a January 2008 "Resident 
Service Plan" from a private care facility and VA 
examination reports dated in May 2008.  The Board has 
reviewed this evidence and finds that it relates to the 
veteran's need for care and assistance following a closed 
head injury he sustained in an automobile accident in 2005 
and a left femur fracture he sustained in a fall in 2006.  
The evidence is not "pertinent" to the matter currently at 
issue inasmuch as it does not contain any meaningful 
information that bears on the question of the veteran's 
entitlement to a higher initial rating for his service-
connected heart disorder prior to August 17, 1999.  
Accordingly, there is no need to return the case to the RO 
for preparation of another SSOC.  See 38 C.F.R. § 19.31 
(2007).

B.  VA's Duty to Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  Upon receipt of a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, an 
initial rating and effective date are assigned, and the 
claimant files an appeal as to the initial rating.  See 
Dingess, 19 Vet. App. at 491 (2006) ("In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

The veteran's claim falls squarely within the fact pattern 
outlined in Dingess.  That is to say, the matter is on appeal 
from a pre-VCAA (1995) decision that granted an original 
claim for service connection.  As outlined above, no section 
5103(a) notice is required under those circumstances.  As for 
the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103, the record shows that the veteran has been provided 
with various communications, including multiple SSOCs, that 
contain notice of VA's rating determinations; his appellate 
rights; a summary of the relevant evidence; citations to 
applicable law; and a discussion of the reasons for the 
decisions made by the AOJ.  The procedural requirements of 
the law have been satisfied and no further due process 
development is required.

C.  VA's Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been examined, the 
necessary medical opinions have been obtained, and medical 
records have been procured from the Social Security 
Administration (SSA) and VA and private sources.

The Board recognizes that the veteran was not re-examined in 
connection with the most recent medical opinion that was 
obtained, as requested in the Board's remand of September 
2007.  However, the law requires only substantial, and not 
strict, compliance with the terms of the Board's request.  
See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   
The Board has reviewed the opinion obtained on remand and 
finds it sufficient to resolve the issues for which the 
examination was requested.  Because there has been 
substantial compliance with the terms of the remand, and 
because the veteran has not identified and/or provided 
releases for any additional, relevant evidence that needs to 
be obtained in connection with his claim, it is the Board's 
conclusion that no further development action is necessary.

II.  The Merits of the Veteran's Appeal

A.  Factual Background

The veteran underwent aortic valve replacement and coronary 
artery grafting for acute dissection of the ascending aorta 
in November 1987.

The evidence of record includes a February 1990 medical 
statement from R.C., M.D., which addresses the etiology of 
the veteran's heart disability, and a March 1990 medical 
statement from W.J., M.D., noting that he had treated the 
veteran since 1976 for hypertension which had remained under 
good control with medication.  W.J. also stated that prior to 
the veteran's June 1987 military annual examination, no 
arrhythmias or murmurs were present.  He noted that the 
veteran was currently under treatment for hypertensive 
cardiovascular disease and was being monitored for any 
possibility of extension of his dissection of the aorta, but 
that he was stable.

The record also contains a transcript of the veteran's 
hearing held before the RO in March 1990, a newspaper 
article, a July 1991 medical statement from D.D., M.D., a 
medical statement dated in August 1991 from C.M., M.D., an 
affidavit from the veteran's supervisor in charge of the 
reserve center construction, and a document from the United 
States Army Infantry School, all of which reference the 
etiology of the veteran's acute aortic dissection.

Private medical reports from W.J., M.D., dated from 1979 to 
1991 show continued treatment for the heart disability.  The 
clinical entries generally show that on examination no 
evidence of edema or arrhythmia was detected and the 
veteran's lungs were clear to percussion and auscultation.  
Medication included Lasix.  

Records from the SSA note that the veteran received 
disability benefits due to his heart disorder.  Included 
within the records is a July 1991 Report of Contact noting 
that the veteran's employment had ended in December 1990 
because his job was abolished along with the rest of his 
department, and a July 1991 medical statement from D.D., 
M.D., of the Omaha Family Practice Clinic, stating that the 
veteran was hypertensive, which was controlled by medication 
but stable, and that the veteran could work although the work 
would have to be sedentary.  Medical statements from W.J., 
M.D., dated in July 1991 and September 1991, maintaining that 
the veteran might be capable of working in some type of 
sedentary occupation where no stress either emotionally or 
physically was involved, are also of record.  

Medical statements dated in January 1992 and February 1992 
from D.Z., M.D., are also included in the SSA records.  In 
the January 1992 statement, D.Z., a Regional Medical 
Consultant and Internist, maintains that, based upon the 
veteran's objective signs and symptoms, he did not have 
angina, congestive heart failure, pain that could be 
construed to be related to any further dissection of his 
thoracic aorta, or evidence of claudication.  The veteran was 
fully capable of all levels of light work activity.  He 
completed his own yard work, household activities, and 
grocery shopping.  He also went to sporting events.  The 
veteran stopped working in December 1990 because his job 
ceased.  D.Z. maintained that the opinions of W.J., who was a 
surgeon, not a cardiologist, were not substantiated by 
objective documentation.  In February 1992, D.Z. essentially 
confirmed statements made in the January 1992 letter, and 
S.C., M.D., a Regional Medical Consultant and Internist, 
added that the veteran did not have a significant disability.  
His disability instead posed a significant risk.  

Private medical reports from the Heart Institute, dated from 
1987 to 1993, document continued treatment.  In December 
1989, examination of the chest was clear and the heart 
revealed a systolic murmur with no aortic insufficiency.  The 
diagnoses were status post aortic valve replacement, aortic 
root replacement, and hypertension.  The reports also show 
that in November 1991 the veteran received treatment for 
occasional chest pains and pulling pains of the right chest 
with radiation to the right shoulder.  At that time, physical 
examination revealed that the chest was clear and the heart 
had crisp atrioventricular sounds.  No aortic insufficiency 
was noted.  The diagnoses remained the same.  In January 
1993, the veteran reported only rare, mild shortness of 
breath with exertion.  He stated that he paced himself and 
felt well.  He denied symptoms of angina, palpitations, 
syncope or near-syncope, or congestive heart failure 
symptoms.  It was reported that blood pressure readings were 
a bit high.  Physical examination showed that the aortic 
valve was crisp; the carotid upstrokes were fine; the 
systolic murmur was noted throughout the valve; and there was 
no aortic insufficiency.  A review of an echocardiogram 
revealed left ventricular hypertrophy.  The veteran's 
clinical diagnoses remained the same.  

A medical report from the Immanuel Medical Center shows that 
the veteran was admitted in November 1995 for an unrelated 
disability.  It was noted that a treadmill test was conducted 
and that the veteran showed very poor exercise tolerance 
without evidence of ischemia and global muscular ventricular 
hypertrophy on the stress echocardiogram.  It was reported 
that the veteran had mild chest pain but no other acute 
problems were noted and a history compatible with transient 
ischemic attack was not provided.  Examination of the heart 
showed a heart valve in place with a typical click present.  
No significant murmurs were detected, although it was noted 
that these were difficult to auscultate.  Findings were 
otherwise negative.  The impressions included St. Jude heart 
replacement valve in place, and need for therapy for chronic 
coagulation and chronic hypertension.  Attached was the 
veteran's November 1995 Stress Echo report showing marked 
left ventricular hypertrophy, no ischemia, and poor aerobic 
capacity.  

A report of a December 1995 VA general medical examination 
provides that the veteran was currently on several 
medications.  He denied any history of congestive heart 
failure or any arrhythmias.  He did report difficulty with 
standing and walking and said that he had been told not to 
lift more than 20 pounds due to the subsequent aneurysm.  
Blood pressure readings were 145/70, 140/90, 165/70; no other 
pertinent clinical findings were reported.  A chest X-ray 
study revealed that heart size was at the upper limits of 
normal.  The final diagnosis was heart valve prosthesis with 
subsequent development of aneurysmal dissection in the chest 
and lower abdomen by history.

Medical reports from the Alegent Health/Immanuel Clinic dated 
from 1994 to 1997 show continued treatment for symptoms 
associated with the heart disability.  A 1997 written 
notation documents that the veteran was doing well.

The veteran was provided a VA heart and hypertension 
examination in November 1997.  At that time, the veteran 
complained of chest pain and dyspnea not precipitated by 
exertion.  He said that he became dyspneic after finishing 
half the yard work, but denied a typical history of angina 
pectoris, paroxysmal nocturnal dyspnea, ankle edema, 
dizziness or palpitations, claudication, and visual or speech 
disturbance.  On cardiovascular examination, the point of 
maximal impulse was the sixth intercostal space, slightly 
outside the medioclavicular line.  It was reported that S1 
was normal, aortic valve clicks were noted, S2 was normal, 
and no gallop or murmur was noted.  Jugular venous pressure 
was not elevated, both carotids were equal, and no carotid 
bruit or ankle edema was detected.  Echocardiogram results 
included an ejection fraction of 60 percent and concentric 
left ventricular hypertrophy.  The diagnoses included the 
following:  well-controlled essential hypertension; left 
ventricular enlargement secondary to essential hypertension; 
and status post repair of aortic valve in the ascending aorta 
using aortic valve composite graft, 25 mm St. Jude wall 
replacement status post replacement coronary arteries.

In an addendum, the examiner noted that the veteran's blood 
pressure was fairly well controlled and that there was no 
evidence of any cardiac arrhythmia.  It was opined that the 
veteran's dyspnea did not appear to be cardiac in origin as 
he had a normal ejection fraction of 60 percent.  The 
examiner noted the veteran did have an enlarged heart, 
confirmed by electrocardiogram and echocardiographic studies, 
secondary to essential hypertension because it was concentric 
hypertrophy on echocardiogram.  The veteran's aortic valve 
was characterized as functioning normally.

Regarding the veteran's ability to work, it was clinically 
opined he could only be involved in light-duty work and was 
not able to lift more than 15-20 pounds because of his 
history of aortic dissection.  It was additionally noted his 
restrictions would involve not performing any jobs which 
could cause trauma or a tendency to bleed, due to his 
Coumadin therapy.  In summary, the examiner did not believe 
that the veteran was able to be involved in any job which 
involved real physical exertion, heavy weight-lifting, or a 
tendency toward trauma such as climbing up on a roof or any 
heights which might predispose him to fall and bleed because 
of his Coumadin therapy.

In March 1998, a VA examiner provided an addendum regarding a 
treadmill test performed earlier that month for functional 
cardiac evaluation.  It was noted that test could not be 
completed because the veteran developed an elevated blood 
pressure.  In view of his history of aortic dissection, the 
treadmill test was discontinued after four minutes.  The 
examiner stated that the veteran should have limitations in 
terms of his strenuous physical activity because of his 
previous history of aortic dissection secondary to trauma.  
It was opined that even if the veteran had completed the 
treadmill test successfully, his physical activity still 
would have to be limited in order to prevent any further 
damage to the aorta upon strenuous physical activity.  The 
examiner also reported that the veteran had no history of 
angina, syncope or congestive heart failure, and had 
experienced no episodes of congestive failure in the last 
year.

The veteran was provided another VA examination on August 17, 
1999.  The veteran had no history of exertional dyspnea, 
paroxysmal nocturnal dyspnea, angina, dizziness, or syncope 
since he was last seen by the examiner in November 1997.  It 
was recited that, clinically, there had been no evidence of 
left ventricular dysfunction symptoms in November 1997.  His 
ejection fraction on previous echocardiogram in November 1997 
was noted to have been over 60 percent and it was opined his 
clinical status had not changed since that time.  It was 
noted the veteran's functional class was difficult to 
determine by treadmill because on treadmill he developed 
hypertension and usually stopped the treadmill after 4 to 
5 minutes.  On physical examination, his blood pressure 
reading was 160/100.  A point of maximal impulse at the sixth 
intercostal space outside the midclavicular line with a peak 
suggestive of left ventricular hypertrophy was noted.  Both 
heart sounds were normal and the jugular venous pressure was 
not elevated.  Additionally, no carotid bruits, ankle edema, 
or calf tenderness was detected.  The examiner found no 
evidence of congestive heart failure.

The assessment was that the veteran's cardiac status was 
fairly stable, with no evidence of congestive heart failure 
secondary to hypertensive heart disease.  It was noted the 
veteran recently had had a computed tomography scan of the 
chest done by his private physician for follow up of aortic 
dissection and there had been no evidence of any dilation of 
the ascending aorta.  In regards to the veteran's capacity 
for work, the examiner opined the veteran's present cardiac 
disability did not prevent him from doing any type of 
sedentary work.

The veteran was again afforded a VA examination of the heart 
in December 2003.  The examiner noted that he reviewed the 
claims folder.  He added that the veteran's hypertension had 
been present for many years, and that it had been extremely 
difficult to manage.  He noted that the veteran was on 
multiple combination medications to manage it.  He reported 
that the veteran underwent a treadmill test at the VA in 1998 
and that METs were found to be 4.8, but the testing was 
discontinued because of hypertension.  The veteran had an 
echocardiogram in 1997 at the VA and it showed an ejection 
fraction greater than 60 percent.  The examiner commented 
that the veteran was not a candidate for an exercise 
treadmill test due to his multiple medical problems.  
Currently, he estimated the veteran's METs to be between 5 
and 7.  

The veteran related that he cleaned house daily, cleaned the 
windows, and could do this type of activity for about ten to 
fifteen minutes, and then he had to stop because of chest 
discomfort and some slight shortness of breath.  He stated 
that he had chest pain about once a month with exertion and 
that he would get occasional shortness of breath with 
exertion about once a month.  He then stopped his activities.  
He asserted that he last worked in December 1990 and was 
doing office work.  He maintained that currently he managed 
his grandchildren two to three days a week and that he did 
his daily chores, but that he did not do anything extensive.  
The examiner stated that the veteran had never had any 
history of congestive heart failure.  The veteran indicated 
that due to the number of medications he took, he felt very 
"blah" after taking them, with some dizziness.  It was 
further noted that over the recent past he had no visits to 
emergency rooms or his private physician due to angina, chest 
pain, or shortness of breath.  

An examination disclosed that blood pressure was 150/90.  The 
veteran's chest was clear.  Heart sounds showed a loud 
systolic murmur, 4/6, and it radiated to the neck.  There was 
a very loud snapping second heart sound that was very typical 
for his valve replacement.  No carotid bruits were noted.  
There was only very minimal trace edema of both ankles, but 
none of it was extensive.  No evidence of congestive heart 
failure was noted.  The diagnoses were aortic valve 
replacement; aortic arch dissection and continuing dissection 
to the iliac arteries; and chronic severe hypertension with 
borderline cardiomegaly.  The examiner concurred with the 
veteran's assessment that he could not do any physical 
employment.  He stated that sedentary work might be possible 
if no strenuous work was involved with the sedentary type 
activity.  He opined that the veteran's current 
cardiovascular condition prohibited even light manual labor 
because his extensive aortic disease would preclude him from 
performing any extensive manual labor, even light manual 
labor.  He further concluded that the veteran was precluded 
from more than sedentary employment because of his extensive 
cardiovascular disease that would prevent him from doing 
anything extensive and strenuous.  

The examiner added that the veteran did not appear to have 
any history typical of coronary occlusion or thrombosis.  He 
could not find any history of a myocardial infarct or 
specific coronary artery disease, occlusion, or thrombosis.  
The veteran did not appear to have a history of substantiated 
anginal attacks.  The veteran indicated that about once a 
month, he might get some mild chest discomfort with 
occasional shortness of breath with exertion, but that he had 
not obtained any health care for this for some years.  Thus, 
the examiner noted that these would be unsubstantiated 
angina-type episodes.  With respect to a history of 
substantiated repeated anginal attacks, there was none, other 
than what the veteran told the examiner, and he stated that 
he had about one episode of chest pain and shortness of 
breath per month.  He did not take medication for this.  The 
veteran added that the episode would subside if he sat down 
and rested.  The veteran did not appear to have any findings 
of congestive heart failure.  The examiner stated that 
previous cardiology examinations had mentioned no evidence of 
congestive heart failure and the veteran did not mention any 
symptoms despite the examiner's questions.  The examiner 
further indicated that the veteran appeared to have angina on 
moderate exertion, but this was based on the veteran's 
comments.  The veteran stated that he developed chest 
discomfort and shortness of breath with any activity at home, 
and the examiner observed that this could be consistent with 
angina on moderate exertion.

The examiner added that the veteran's cardiovascular problems 
interfered with ordinary activity on a mild to moderate 
basis.  He stated that they would preclude physical labor and 
extensive physical activity.  He noted that minimal activity 
was performed on a daily basis as the veteran appeared to be 
somewhat active.  The examiner commented that the veteran 
appeared to be in a somewhat precarious condition because of 
the extensive aortic dissection that had been noted.  He 
added that the veteran did not appear to have any specific 
coronary artery disease, but that he had undergone an aortic 
valve replacement in the past and this would limit extensive 
activities and, most likely, preclude them.  

An addendum to the above examination report reveals that an 
echocardiogram performed at the VA in January 2004 showed an 
ejection fraction of 76%, with left ventricular hypertrophy, 
left and right atrial enlargement and right ventricular 
enlargement.

Thereafter, a VA examiner, J.K., M.D., reviewed the veteran's 
claims file.  In reports dated in October 2007 and March 
2008, the examiner noted that the veteran had not undergone a 
coronary bypass procedure at the time of the aortic valve 
replacement, but rather a re-implantation of the coronary 
arteries into the aortic graft:  His arteries at that time 
did not require bypass surgery.  The examiner noted that it 
had been recommended that the veteran limit his activity 
level after the surgery, due to the risk of worsening the 
dissection and the fact that he was on Coumadin, but there 
was nothing in the record suggesting residual cardiac 
dysfunction, heart failure, ischemia, or other limiting 
factors to activity.  Based on a review of the evidence, the 
examiner opined that "the veteran was more likely than not[] 
capable of performing both light manual labor and sedentary 
work after recovering from his surgery.  He was, however, 
precluded from doing MORE THAN light manual labor from 12-6-
88 to 8-17-99 . . . ."  (Emphasis in original).

The examiner further opined that the veteran's symptoms and 
physiology were more closely analogous to inactive (rather 
than active) rheumatic heart disease, inasmuch as the veteran 
had never been diagnosed with or had symptoms consistent with 
rheumatic heart disease, and that it was not likely that the 
aortic valve prosthesis and function contributed 
significantly to the veteran's disability from December 6, 
1988 to August 17, 1999.  The examiner noted that a 1997 
echocardiogram suggested normal function, that there were 
other findings (borderline high gradients for the valve and 
1+ aortic insufficiency) that would not likely be 
symptomatic, and that he did not have any signs of congestive 
heart failure with increased heart size, edema, rales, or 
other similar physical exam changes, and no arrthymias or 
other electrophysiologic conditions during the time frame in 
question.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).
 
Heart valve replacement and coronary bypass surgery are 
evaluated under the criteria set forth at 38 C.F.R. § 4.104, 
Diagnostic Codes 7016 and 7017.  Amendments to those criteria 
became effective on January 12, 1998, while the veteran's 
appeal was pending.  See Schedule for Rating Disabilities; 
The Cardiovascular System, 62 Fed. Reg. 65207-65224 (1997).

Prior to January 12, 1998, a 100 percent rating was warranted 
for a period of one year following implantation of a 
prosthetic valve or coronary bypass surgery.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7016 and 7017 (1997).  Thereafter, 
the conditions were rated as rheumatic heart disease or 
arteriosclerotic heart disease, respectively, with a minimum 
rating of 30 percent.  Id.

Rheumatic heart disease was evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997).  Under that diagnostic 
code, a 60 percent rating was assigned for inactive disease 
manifested by a definitely enlarged heart; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; and preclusion of more than light 
manual labor.  A 100 percent rating was warranted for 
inactive disease manifested by definite enlargement of the 
heart confirmed by roentgenogram and clinically; dyspnea on 
slight exertion; rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary employment.  A 100 
percent rating was also warranted for active disease and, 
with ascertainable cardiac manifestation, for a period of six 
months.  Id.

Arteriosclerotic heart disease was evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).  A 60 percent rating 
was assigned following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated angina attacks, with preclusion of more than light 
manual labor.  A 100 percent rating was warranted during and 
for 6 months following acute illness from coronary occlusion 
or thrombosis, with circulatory shock, etc.  A 100 percent 
was also warranted after 6 months with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or with preclusion of more than sedentary 
employment.  Id.

Under the current version of Diagnostic Codes 7016 and 7017, 
a 100 percent rating is assigned for at least six months from 
the date of hospital admission for valve replacement and for 
three months from the date of hospital admission for coronary 
bypass surgery.  38 C.F.R. § 4.104, Diagnostic Codes 7016, 
7017 (2007).  Thereafter, a 60 percent rating is assigned if 
there has been more than one episode of acute congestive 
heart failure in the past year; if a workload of greater than 
3 METs, but not greater than 5 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or if there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned if there is 
chronic congestive heart failure; if a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  Id.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 60 percent for the veteran's disability 
for any period prior to August 17, 1999.  The veteran 
underwent aortic valve replacement and coronary artery 
grafting in November 1987.  His original claim for service 
connection was not received until more than a year later, on 
December 6, 1988.  As a result, he is not entitled to any 
part of the one-year, 100 percent post-surgical rating 
provided under prior law.  The veteran's disability is not 
shown to have been manifested by findings of congestive heart 
failure, coronary occlusion or thrombosis, substantiated 
angina, circulatory shock, left ventricular dysfunction with 
an ejection fraction less than 30 percent, or symptoms of 
dyspnea, angina, fatigue, dizziness, or syncope at a workload 
of 3 METs (metabolic equivalents) or less prior to August 17, 
1999, and a VA examiner has stated in an uncontradicted 
opinion that the veteran's symptoms and physiology were more 
closely analogous to inactive (rather than active) rheumatic 
heart disease.

The evidence also establishes that the veteran was able to 
perform light manual labor prior to August 17, 1999.  The 
Board recognizes that the record contains conflicting medical 
opinions on this point.  The Board finds, however, that the 
opinions rendered by Drs. D.Z., S.C., and J.K., which posit 
that the veteran was fully capable of all levels of light 
work activity during that time frame, are more probative than 
the opinions rendered by Drs. W.J. and D.D., which maintain 
that the veteran was only capable of working in some type of 
sedentary employment.  

The Board acknowledges that Drs. W.J. and D.D. were the 
veteran's treating physicians.  The Board notes, however, 
that the "treating physician" rule-which is applied in 
Social Security cases, and gives more weight to opinions of 
treating physicians-does not apply to claims for veterans' 
benefits.  See, e.g., White v. Principi, 243 F.3d 1378  (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Schisler v. Heckler, 787 F.2d. 76, 81 (2d Cir. 1986).  
Instead, the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and psychologists for the weight it ascribes to 
the evidence."  Guerrieri v. Brown, 4 Vet. App. at 473.
 
The Board observes that the opinions of Drs. D.Z., S.C., and 
J.K. were based on a review of the relevant evidence then on 
file, to include the medical opinions of Drs. W.J. and D.D., 
as well as pertinent clinical data.  The Board also points 
out that the probative value of the medical opinion from Dr. 
W.J. may be limited since his area of expertise is not 
cardiology.  See Black v. Brown, 10 Vet. App. 279 (1997).  
Additionally, in contrast to D.Z., S.C., and J.K., neither 
W.J. nor D.D provided a substantive clinical rationale for 
their conclusions.  Bare conclusions, even those made by 
medical professionals, that are not accompanied by a factual 
predicate in the record, are not probative.  See Miller v. 
West, 11 Vet. App. 345 (1998).  The Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board is cognizant of the fact that SSA has deemed the 
veteran unable to maintain sedentary employment.  However, as 
noted above, the VA utilizes different statutory and 
regulatory criteria from the SSA, and the VA is not bound by 
SSA's determination.  Equal weight is not accorded to each 
piece of evidence in the record, and every item of evidence 
does not have the same probative value.  In this case, the 
Board finds that the probative and persuasive evidence 
establishes that the veteran was capable of performing light 
manual labor during the period prior to August 17, 1999.

The veteran's assertions regarding the severity of his 
disability are less probative than the medical findings of 
record.  The Board concludes, accordingly, that the






						(CONTINUED ON NEXT PAGE) 


preponderance of the evidence is against the claim for an 
initial rating in excess of 60 percent prior to August 17, 
1999.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


